Citation Nr: 1629827	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar vertebral fractures with degenerative disc disease (DDD), bursitis, and reflex sympathetic dystrophy of both hips and the left leg (lumbar spine disability), status post-spine fusion.

 2.  Entitlement to service connection for a cervical spine (neck) disability.
 
 3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in March 2004 and June 2005 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO originally considered and denied the Veteran's service connection claims for low back and neck disabilities, as well as his claimed associated hip disability in the March 2004 rating decision.  In the June 2005 rating decision, the RO reconsidered the Veteran's service connection claims for neck and low back disabilities and associated bilateral hip disability as well as his more recently claimed associated left leg disability de novo.  The June 2005 rating decision RO also denied the Veteran's TDIU claim.

In May 2009, the Veteran and his wife testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  They also testified at a hearing before an RO Decision Review Officer (DRO) in May 2007.  Transcripts of those hearings are in the claims file.  The undersigned held open the Board hearing for submission of additional evidence.

The Board remanded the case in January 2010 and December 2012 for additional development.

FINDINGS OF FACT

1.  The RO completed the additional development directed in the December 2012 Board remand.

2.  The weight of the evidence is against a finding that the lumbar spine disability, status post-spine fusion, is due to injury or disease incurred in active service, or that it is causally connected to active service.

3.  The weight of the evidence is against a finding that a neck disability, to include degenerative disease, is due to injury or disease incurred in active service, or is  related to active service.

4.  The weight of the evidence is against a finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for lumbar spine disability, status post-spine fusion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for entitlement to service connection for neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).

3.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been substantially met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the March 2004 rating decision, via letters dated in April and September 2003, the RO provided the Veteran with time- but not content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board, however, finds no prejudice.

First, the primary deficiency in the 2003 letters were that there was no instruction on how disability ratings and effective dates are determined, Dingess/Hartman, supra, and the Veteran was not instructed to submit all of the evidence in his possession.  As to the first deficiency, there is no issue as to an evaluation or effective date, as the Board denies the claim in the decision below.  Second, VA amended § 3.159(b)(1) to eliminate the provision on submitting all evidence in one's possession.  The Board also notes that the Veteran received comprehensive VCAA notice in connection with the TDIU claim, and the case has been before the Board twice before.  Hence, the Board infers that that Veteran is aware of his right to notice and assistance.  Further, the Veteran has had a meaningful opportunity to participate in the adjudication of his claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, neither the Veteran nor his representative has asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records, and private treatment records extant, to include those related to his grant of disability benefits from the Social Security Administration are in the claims file.  Other than copies of excerpts provided by the Veteran, his official service treatment records (STR) are not available.  The RO promulgated a Formal Finding to that effect in September 2010.  (09/20/2010 VBMS entry)  The Finding lists all efforts expended to obtain the STR.  The Veteran was informed of their unavailability that same month.  Hence, the Board finds compliance with 38 C.F.R. § 3.159(e).  In addition to directing additional efforts to obtain records identified by the Veteran, the December 2012 remand also directed an examination of the Veteran, which he had not previously received and had requested.  In a written submission (02/29/2016 VBMS-Correspondence), the Veteran asserted that the examination was not adequate, as his range of motion (ROM) findings on examination were impacted by the fact that he was under the influence of opiate pain medication.  There is nothing on the face of the examination report to support the assertion, as the examiner did not note that the Veteran reported such information or that he was asked.  Further, the primary purpose of the examination was to obtain a medical opinion on whether there is a nexus between the Veteran's disabilities and his active service, not to assign an evaluation.  Hence, the Veteran's ROM is not material to the initial issue of entitlement to service connection.  Concerning the completeness of the record, the Veteran has informed VA that any records associated with his reported post-service treatment in the 1970s are no longer available.  Thus, the Board finds that there are not any additional records to be obtained.

Regarding the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis is presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran is competent to report an in-service injury and any treatment he may have received for it, to include for continuing symptomatology after separation from active service.  See 38 C.F.R. § 3.159(a)(2).  His wife is also competent to report what symptoms she observed in the Veteran and any action she may have taken.  Id.

Available STRs (copies provided by the Veteran) confirm his report of injury in service in April 1973 when either he fell off of or was thrown off of a moving vehicle and landed on his neck and left leg.  He reported neck, shoulder, and back pain.  He was diagnosed with a bruised back with mild low back strain, and possible mild whiplash.  Treatment involved bedrest and medication.  (02/25/2005 VBMS-Medical Treatment-Government Facility)  Due to the unavailability of the complete STRs, there is no documentation related to the status of the Veteran's neck and back at the time of his separation from service.  However, among the copies the Veteran submitted to the RO, there is one page of an August 1973 Report of Medical Examination, for general purpose.  It reflects that there were abnormalities in Block 39, scars, tattoos, etc.  On the other hand, it does not reflect any affirmative indication that the Veteran's other areas were assessed as normal.  Further, the back side is not included.  Thus, the Board does not infer that the Veteran's spine was assessed as normal at separation from active service.  (07/26/2007 VBMS entry-Medical Treatment-Government Facility, p. 11) 

The Veteran testified that he sought treatment in March 1974 for his continuing symptoms.  Consistent with his written submissions, he testified that he quit a number of jobs between 1973 and 1994 because of recurring, neck, back, and leg pain.  (10/28/2005 VBMS-Correspondence, p. 2)  The Veteran's wife testified that, while in active service and afterwards, she could see the knots and spasms through the Veteran's shirt, and that she would massage the spasms out of the Veteran's back.  (05/09/2007 VBMS entry-Hearing Testimony, pp. 3, 6)  At the Board hearing, she testified that she also massaged spams out of the Veteran's neck and shoulders.  (05/14/2009 VBMS entry-Hearing Testimony, p. 11)

In a July 2009 letter, the private physician who treated the Veteran, Dr. L, noted that he recalled treating the Veteran from 1973 to 1984 for muscle spasms and pain secondary to cervical and lumbar spine injury.  (04/07/2010 VBMS entry-Medical Treatment-Non-Government Facility)

While on duty as a police officer in December 1994, the Veteran was a passenger in a vehicle that was involved in an accident (MVA).  The Veteran sustained significant injuries that resulted in his having to undergo two lumbar spine surgeries.  He has not worked since.
 
As noted earlier, the December 2012 Board remand directed an examination of the Veteran.  The examination report (06/25/2013 VBMS-entry-VA Examination) reflects that the examiner took the Veteran's reported history and reviewed the claims file as part of the examination.  The examiner noted that the Veteran was diagnosed with DDD of both the lumbar and cervical spine in 1994.  At that examination, the Veteran denied believing that his back condition and associated bilateral hips and legs disability were due to his military service.  He reported further that a VA representative told him to claim those disabilities, and he did because he believed the representative was trying to help, even though he told the examiner that there was no doubt in his mind that the back, hips, and leg issues had nothing to do with his military service and, that he believed those claims had clouded the issue of the neck condition.  The Veteran reported that he in fact believed that his neck disability was caused by his in-service injury.

The examiner noted that the medical records reflecting treatment for DDD of the lumbar spine after the 1994 MVA, and a diagnosis of degenerative joint disease (DJD) of the lumbar spine at L1-2 at the same time.  The examiner noted that there was no contradiction from any source in the Veteran's records that the finding that his lumbar spine DDD and the resulting lumbar spine fusion from L4-S1 in 1996 was diagnosed as secondary to the 1994 MVA.  The examiner noted that a subsequent diagnosis of avascular necrosis of the bilateral hips in 2010 was not related to the then existing diagnoses of reflex sympathetic dystrophy or the neck or low back disabilities.

Based on her review of the claims file and examination of the Veteran, the examiner opined that it was not at least as likely as not that his currently diagnosed neck, back, and related disabilities had their onset in active service, to include the injury in 1973.  Id. at 29.

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is not required to automatically accord greater weight to a physician's opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The VA examiner noted that the Veteran was treated for soft tissue injuries, including the possible whiplash, in service.  She found no support in the related medical literature that links soft tissue injuries to the development of arthritis or DDD.  Hence, the 1993-1994  X-ray findings of early degenerative changes to the cervical spine were most likely secondary to the effects of aging coupled with the rigors of  the Veteran's occupation as a police officer.  The DDD of the lumbar spine was most likely due to the on-the-job injury sustained in the MVA in December of 1994.  Concerning Dr. L's report, the VA examiner noted that his June 2009 letter indicated treatment for muscle spasms and pain, which are in fact soft tissue injuries.  The VA examiner noted further that the medical literature documented that it was not unusual for soft tissue issues such as whiplash to take months, and in infrequent instances, years, to resolve.

As is evident from the VA examiner's opinion and rationale, there is no real conflict between Dr. L's recall and the VA examiner's opinion.  There is no evidence of a diagnosed chronic disease at the time of separation from active service.  See Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b).  Further, while the Veteran apparently experienced continuous symptoms of spasms and pain after his active service, the preponderance of the evidence shows that continuous symptomatology not to have been due to his currently diagnosed disabilities.  The Board also notes that Dr. L.'s letter was purely based on recall, as the actual records of treatment were no longer available.  While he related lumbar and cervical disorders to service he did not provide a rationale for such conclusion.  By contrast, the VA examiner based her opinion on the claims file and examination of the Veteran and provided a clear rationale for her opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the VA examiner's opinions are fully supported by the evidence of record.  Hence, the Board finds them highly probative.

At the Board hearing the Veteran testified that he was told in service that he had a spine fracture, and that he waived further treatment because he wanted to go home.  He testified further that physicians who treated him after his active service told him that a prior injury would make a subsequent injury even worse.  (Board Hearing, pp. 3-7)  VA outpatient records note his report that he opted for a cervical collar and separation from active service in lieu of further treatment.  (03/08/2013 VVA-CAPRI, p. 396)  As noted earlier, the Veteran is competent to report what a physician may have told him.  38 C.F.R. § 3.159(a)(2).  Nonetheless, his lay reports and recall must tested for accuracy, to include against the other evidence of record.  The STRs reflect that the examiner noted that X-rays of the Veteran's neck, low back, and chest were within normal limits.  (02/25/2005 VBMS entry-Medical Treatment-Government Facility, p. 3)  X-rays taken in February 2012 were read as showing no compression deformities or fractures.  (03/08/2013 VVA-CAPRI p. 389)  Hence, objective evidence shows that the Veteran's recall is inaccurate.  There is no evidentiary basis from which to infer that a physician would have told the Veteran that previously he had sustained a spine fracture.

The Board also notes that the medical records related to the December 1994 MVA and the Veteran's subsequent treatment are silent for any reported medical history by the Veteran that he had previously experienced chronic neck or low back pain.  Neither is there any evidence that the neck or lumbar spine arthritis manifested at least to a compensable degree within one year of active service.  To the extent that the Veteran or his wife personally opine that his current neck and low back disabilities, the Board finds that opining on the etiology of spine degenerative disease, especially for a post-operative disability, requires medical training.  38 C.F.R. § 3.159(a)(1).  Hence, their opinion has little if any probative value.  See Jandreau, 492 F. 3d 1372.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claims on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


TDIU

Applicable Legal Requirements

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Discussion

The June 2005 rating decision reflects that none of the Veteran's disabilities are service connected.  (06/10/2005 VBMS entry-Rating Decision-Codesheet)  Hence, there is no basis for allowance of a TDIU.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for lumbar spine disability, status post spine fusion, is denied.

Entitlement to service connection for a neck disability is denied.
 
Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


